EXHIBIT 10.1

AMENDMENT TO
PURCHASE AND SALE AGREEMENT


THIS AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Amendment”) is made and
entered into effective as of the 10th day of June, 2015, by those parties
identified on the signature page (“Buyer”), and LAPORTE RETIREMENT L.L.C.,
HOBART RETIREMENT L.L.C., NILES RETIREMENT L.L.C., ELKHART RETIREMENT L.L.C., CW
LLC, EASTLAKE L.L.C., each an Indiana limited liability company (“Sellers”).


W I T N E S S E T H:


Buyer and Sellers entered into that certain Purchase and Sale Agreement
effective as of March 23, 2015 (the “Purchase Agreement”). Capitalized terms not
defined herein shall have the meaning given to them in the Purchase Agreement.
Buyer and Seller desire to amend the Purchase Agreement as herein set forth.


NOW, THEREFORE, for Ten and No/100 Dollars ($10.00) in hand paid and in
consideration of the covenants and agreements herein contained, the adequacy and
sufficiency of which are hereby acknowledged by the parties, the parties hereto
mutually agree as follows:


1.Indemnification. Section 9(c) of the Purchase Agreement shall be revised as
follows:


a.
In Section 9(c)(i), after the first instance of the phrase “the Closing Date”,
the following shall be inserted: “and on the Closing Date prior to the deemed
effective time of the Closing”.



b.
In Section 9(c)(iv), after the phrase “the Closing Date”, the following shall be
inserted: “and on the Closing Date prior to the deemed effective time of the
Closing”.



2.Full Force and Effect. Except as specifically provided herein, the Purchase
Agreement is unchanged and remains in full force and effect.


3.Counterparts; Facsimile Execution. This Amendment may be executed in several
counterparts, each of which shall be deemed to be an original, and all of which
together shall constitute one and the same agreement. This Amendment may be
executed and delivered via telephonic or electronic facsimile or PDF
transmission.




[Signatures on following page]




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, Sellers have executed this Agreement effective as of the day
and year first set forth above.


“SELLERS”


LAPORTE RETIREMENT L.L.C., an Indiana limited liability company
 
HOBART RETIREMENT L.L.C., an Indiana limited liability company
 
 
 
 
 
By:
/s/ STEVEN L. GARATONI
 
By:
/s/ STEVEN L. GARATONI
 
Steven L. Garatoni, Sole Member
 
 
Steven L. Garatoni, Sole Member
 
 
 
 
 
ELKHART RETIREMENT L.L.C., an Indiana limited liability company
 
NILES RETIREMENT L.L.C., an Indiana limited liability company
 
 
 
 
 
By:
/s/ STEVEN L. GARATONI
 
By:
/s/ STEVEN L. GARATONI
 
Steven L. Garatoni, Sole Member
 
 
Steven L. Garatoni, Sole Member
 
 
 
 
 
EASTLAKE L.L.C., an Indiana limited liability company
 
CW LLC, an Indiana limited liability company
 
 
 
 
 
By:
/s/ STEVEN L. GARATONI
 
By:
/s/ STEVEN L. GARATONI
 
Steven L. Garatoni, Sole Member
 
 
Steven L. Garatoni, Sole Member











[Signatures continue on following page]




--------------------------------------------------------------------------------







BUYER: 
 
 
 
 
 
 
 
GAHC3 Hobart IN ALF, LLC
GAHC3 LaPorte IN ALF, LLC
GAHC3 Niles MI ALF, LLC
GAHC3 Elkhart IN ALF, LLC
GAHC3 Elkhart IN ILF, LLC
GAHC3 Mishawaka IN ALF, LLC
 
Each of the above Buyers being a Delaware limited
liability company
 
For each of the above Buyers, by:
GAHC3 Mountain Crest Senior Housing Portfolio, LLC
a Delaware limited liability company, the sole member of each
of the entities shown above
 
By: Griffin-American Healthcare REIT III Holdings,
LP, its Sole Member


By: Griffin-American Healthcare REIT III, Inc.
its General Partner


 
 
 
 
 
By:
/s/ CORA LO
 
 
Name:
Cora Lo
 
 
Its:
Secretary
 











[Signatures continue on following page]




--------------------------------------------------------------------------------





BUYER: 
 
 
 
 
 
 
 
GAHC3 Hobart IN ALF TRS Sub, LLC
GAHC3 LaPorte IN ALF TRS Sub, LLC
GAHC3 Niles MI ALF TRS Sub, LLC
GAHC3 Elkhart IN ALF TRS Sub, LLC
GAHC3 Elkhart IN ILF TRS Sub, LLC
GAHC3 Mishawaka IN ALF TRS Sub, LLC
 
Each of the above Buyers being a Delaware limited
liability company
 
For each of the above Buyers, by:
GAHC3 Mountain Crest Senior Housing Portfolio, LLC
a Delaware limited liability company, the sole member of each
of the entities shown above
 
By: Griffin-American Healthcare REIT III Holdings,
LP, its Sole Member


By: Griffin-American Healthcare REIT III, Inc.
its General Partner


 
 
 
 
 
By:
/s/ CORA LO
 
 
Name:
Cora Lo
 
 
Its:
Secretary
 









